COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
DAVID
  TREVIZO,
 
                            Appellant,
 
v.
 
THE STATE OF
  TEXAS,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00527-CR
 
Appeal from the
 
34th Impact Court
 
of El Paso County, Texas
 
(TC#20020D06319)




 
MEMORANDUM
OPINION
On December 30, 2003, this Court gave
notice to appellant that his notice of appeal is defective because it does not
contain the trial court=s certification of the defendant=s right of appeal as required by Tex. R. App. P. 25.2(a)(2) and 25.2(d). Therefore, this Court=s full jurisdiction has not been
invoked.  The Court notified appellant he
had until January 29, 2004 to remedy this jurisdictional defect by filing an
amended notice of appeal, or we would dismiss for want of jurisdiction.  To date, we have 




not received a response.  Therefore, this case is hereby dismissed for
want of jurisdiction.  In addition,
appellant=s motion to dismiss the appeal is
granted.
 
SUSAN
LARSEN, Justice
February 12, 2004
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)